Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors NewStar Financial,Inc.: We consent to the incorporation by reference in the registration statements on Form S-8 (No. 333-139330, No.333-139331, No.333-159283, and No.333-166772) and FormS-3 (No. 333-150581, No. 333-205200, No. 333-207571) of NewStar Financial,Inc. of our reports dated March4, 2016, with respect to the consolidated balance sheets of NewStar Financial,Inc. and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2015, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appear in the December31, 2015 annual report on Form10-K of NewStar Financial,Inc. /s/ KPMG LLP Boston, Massachusetts March4, 2016
